               Case 18-10512-CSS   Doc 503-2   Filed 10/30/18   Page 1 of 9




                                    Exhibit B




57772/0001-16492492V1
                                     Case 18-10512-CSS          Doc 503-2         Filed 10/30/18         Page 2 of 9

                                          Exhibit B – Issues List re Proposed Order

                        Issue             Other Stakeholders’ Proposed Order Provision                               Comment/Response



  1      Stipulations/Challenge Rights   Paragraph 4 provides stipulations by the Debtors          The Settlement Agreement stays and preserves all
                                         regarding the validity of the Other Stakeholder           claims or causes of action among the parties:
                                         Creditors’ claims and liens, including that (i) as “the
                                         Debtors previously agreed, through the Settlement            “For the avoidance of doubt, with respect to any of
                                         Agreement,” the Debtors were indebted to the Other           the entities identified in paragraph 15 [including the
                                         Stakeholder Creditors for the “Paid in Full” amount,         Debtors, the Patriarch Stakeholders, and the Other
                                         which amounts are “not subject to attack, avoidance,         Stakeholders]: (1) (a) any litigation, claim, motion,
                                         objection, recharacterization, defense, equitable            or contested matter that was or could have been
                                         subordination, or any other challenge,” (ii) “[t]o the       brought prior to the date hereof, and (b) any
                                         extent not inconsistent with the Settlement                  litigation, claim, motion, or contested matter that
                                         Agreement, the Transaction Obligations constitute            could be brought after the date hereof arising from
                                         ‘allowed claims’ within the meaning of section 502           any facts, acts, or omissions that first arose prior to
                                         of the Bankruptcy Code,” and (iii) subject to a 90 day       the date hereof, shall be stayed during the 15-Month
                                         review right for the Debtors, Other Stakeholder              Window, with appropriate protections so there is no
                                         Creditors have valid and perfected 1st priority liens        prejudice to any party . . . .” Settlement Agreement,
                                         against all of the Debtors’ assets.                          ¶ 15.

                                         The stipulations in Paragraph 4 are immediately           Stipulations regarding the Class A-3 Notes and Class B
                                         binding on all parties in interest, including the         Notes (the holders of which shall be referred to as the
                                         Debtors and Patriarch, except (i) the 90-day review       “Patriarch Secured Parties”) should be included in the
                                         period over the Other Stakeholder Creditors’ liens,       stipulations in Paragraph 4, subject to the same
                                         and (ii) the preservation of Patriarch’s rights           challenge rights described below. See Patriarch
                                         regarding MBIA’s claims under FN 1 of the                 Proposed Order, ¶ 4(c).
                                         Settlement Agreement. Other Stakeholders’
                                         Proposed Order, ¶ 27.
                                                                                                   The challenge period must be extended through 60 days
                                                                                                   of the earlier of the (i) termination of the Settlement
                                                                                                   Agreement by the court, or (ii) expiration of the 15
                                                                                                   Month Window or 18 Month Extended Window (as
                                                                                                   applicable). Id. at ¶ 27.

                                                                                                   The Patriarch Stakeholders and the Other Stakeholder
                                                                                                   Creditors shall not be required to challenge the claims
                                                                                                   of, or assert claims against each other, by the expiration
                                                                                                   of the challenge period. Id.




57772/0001-16493504V1
                                   Case 18-10512-CSS          Doc 503-2        Filed 10/30/18        Page 3 of 9

                                        Exhibit B – Issues List re Proposed Order

                        Issue           Other Stakeholders’ Proposed Order Provision                             Comment/Response



  2      Indemnity/Releases            Paragraphs 5 and 6(g) include indemnities and           The CCO shall make clear that the releases do not affect
                                       releases in favor of the Other Stakeholder Creditors    parties’ rights to challenge the allowance of the Other
                                       limited to claims arising out of the negotiation and    Stakeholder Creditors’ attorneys’ fees, and there shall be
                                       entry into the cash collateral order (the “CCO”).       no indemnification with respect to litigation over the
                                                                                               same. Further, the Patriarch Secured Parties should be
                                                                                               included as a party to the releases/indemnification.
                                                                                               Patriarch Proposed Order, ¶¶ 5(c), 6(g).



  3      Budgets                       The Other Stakeholders’ Proposed Order restricts the    The Patriarch Secured Parties should be included as a
                                       Debtors right to use cash collateral to an approved     review party for any new budgets, and should receive
                                       budget (subject to a 25% (or $750k in the aggregate)    copies of any variance reports. Patriarch Proposed
                                       variance), the first of which is attached to the CCO.   Order, ¶ 8.
                                       Other Stakeholders’ Proposed Order, ¶ 8. New
                                       proposed budgets are to be provided to the Other        The permitted variance amount should be reduced to
                                       Stakeholder Creditors for approval each month.          10% and $250k. Id.

                                                                                               Adequate protection payments for secured creditor
                                                                                               professional fees may not exceed the budgeted amounts,
                                                                                               subject to the right to seek allowance of excess amounts
                                                                                               consistent with the Bankruptcy Code. Id. at ¶ 12(c).

                                                                                               Amounts budgeted for secured creditor professionals to
                                                                                               be discussed.



  4      Cash Reserve/Sweep &          Paragraphs 9(a) & (b) provide a mechanism where         The Patriarch Secured Parties must be included in the
         Indemnification Reserve       the Debtors’ accounts must have minimum deposit         parties that may agree to modifications to the reserve
                                       amounts, and that any excess amounts must be swept      cap. Patriarch Proposed Order, ¶ 9(a).
                                       to pay the Other Stakeholder Creditors, not more
                                       than once every 30 days, unless the excess cash         The Indemnification Reserve was not anticipated when
                                       exceeds $25 million. The Indenture Trustee is           the Debtors’ professionals were retained, we have
                                       entitled to a $10,000 fee for each such excess cash     bracketed all references thereto for discussion, and the
                                       sweep/distribution.                                     parties should discuss whether this relief is needed.


                                                                         2
57772/0001-16493504V1
                                      Case 18-10512-CSS          Doc 503-2         Filed 10/30/18         Page 4 of 9

                                           Exhibit B – Issues List re Proposed Order

                        Issue              Other Stakeholders’ Proposed Order Provision                               Comment/Response

                                          Paragraph 9(c) includes a $1.5M “Indemnification          The Indemnification Reserve (if created) must be
                                          Reserve” for the benefit of the Independent Director,     released and paid pursuant to the waterfall under the
                                          the CRO, and the CMO, to “provide indemnification         indentures upon the occurrence of the Full Payment
                                          and a source for the advancement of expenses.” The        Date. Id. at ¶ 9(c).
                                          Indemnification Reserve may be increased in amount
                                          (i) upon five (5) business days’ notice by the CMO,       The Cash Reserve Amounts and the Indemnification
                                          CRO, or Independent Director to the Other                 Reserve (if created) shall be credited against the Paid in
                                          Stakeholder Creditors, which notice shall be              Full amount for purposes of calculating whether the 15
                                          submitted only after the threat or assertion of a Claim   Month Window shall be extended to the 18 Month
                                          against any of the CMO, CRO or the Independent            Extended Window. The Indemnification Reserve (if
                                          Director for an Indemnifiable Event or (ii) as            created) shall also be credited against the Paid in Full
                                          otherwise ordered by the Bankruptcy Court.                amount for determining whether the Full Payment Date
                                                                                                    has occurred. Id. at ¶ 28.
                                          The Other Stakeholders’ Proposed Order further
                                          provides that if the Indemnification Reserve is           There should not be any additional fee for the Indenture
                                          ordered to be released, it shall be paid to the           Trustee.
                                          Indenture Trustee “to be distributed in accordance
                                          with the Priority of Payments in the Indenture.” Id.
                                          at ¶ 9(c).



  5      Superpriority Claims/Liens       The Other Stakeholder Creditors are granted               Any superpriority claims and liens shall be limited to
                                          superpriority claims and priming liens “to the extent     any Diminution in Value, and shall not extend to unpaid
                                          of any Diminution in Value and any unpaid fees and        professional fees. There shall be no priming of
                                          expenses of the Secured Party Professionals.” Other       Patriarch Stakeholder liens. Patriarch Proposed Order,
                                          Stakeholders’ Proposed Order, ¶¶ 11(a), (b)(3).           ¶ 11(b)(3).



  6      Interest                         The Other Stakeholders’ Proposed Order provides           Only postpetition interest should be paid as adequate
                                          that the Other Stakeholder Creditors shall be entitled    protection. Patriarch Proposed Order, ¶ 12(a).
                                          to payment of all “accrued and unpaid interest due
                                          and payable under the Indentures as of the date of        All adequate protection payments are subject to
                                          entry of this Order . . . .” Other Stakeholders’          recharacterization consistent with Bankruptcy Code
                                          Proposed Order, ¶ 12(a).                                  section 506(b). Id. at ¶ 12(f).

                                                                                                    Payment of postpetition interest on Class A-3 Notes at

                                                                             3
57772/0001-16493504V1
                                Case 18-10512-CSS          Doc 503-2       Filed 10/30/18        Page 5 of 9

                                     Exhibit B – Issues List re Proposed Order

                        Issue        Other Stakeholders’ Proposed Order Provision                            Comment/Response

                                                                                           Zohar I shall be included as adequate protection. Id. at
                                                                                           ¶¶ 12(a)–(b).



  7      Attorneys’ Fees            The Other Stakeholders’ Proposed Order provides        The Settlement Agreement provides for the formation of
                                    that the Other Stakeholder Creditors are entitled to   a “Zohar Fund creditors committee . . . to oversee and
                                    payment of past and ongoing attorneys’ fees upon       monitor the bankruptcy.” Settlement Agreement, ¶ 15.
                                    demand, subject to review by the Debtors, the US       The Settlement Agreement is clear that the Committee is
                                    Trustee, and the Fee Examiner. Other Stakeholders’     to be formed solely to protect the interests of the Senior
                                    Proposed Order, ¶ 12(c).                               Secured Creditors: “The CRO shall provide the
                                                                                           Committee members with all information necessary to
                                    These are significant amounts under the budget: $7.5   assess and represent the interests of the Other
                                    million through 6/30/18, and between $665,000 and      Stakeholders . . . .” Id. The Settlement Agreement
                                    $690,000 per month. All of this exceeds amounts        provides that the “reasonable fees and expenses of the
                                    allocated for the Debtors.                             Committee and its advisors shall be set forth in a budget
                                                                                           to be approved by the CRO and shall be paid by the
                                                                                           estates.” Id.
                                    The budget leaves the amount for Committee
                                    professionals TBD.
                                                                                           The Patriarch Secured Parties must have a right to
                                                                                           review and object to other professionals’ attorneys’ fees.
                                    The Other Stakeholders’ Proposed Order and the
                                                                                           Patriarch Proposed Order, ¶ 12(c).
                                    budget do not provide for payment of any attorney’s
                                    fees to Patriarch.
                                                                                           The Patriarch Secured Parties must be entitled to
                                                                                           payment of attorneys’ fees during the bankruptcy cases,
                                                                                           with a budgeted amount to be discussed. In the absence
                                                                                           of payment of the Patriarch Secured Parties’ fees as
                                                                                           adequate protection, formation of the Committee and
                                                                                           payment of its fees is adequate protection of the Other
                                                                                           Stakeholder Creditors’ interests, and no secured
                                                                                           creditors shall be entitled to payment of attorneys’ fees
                                                                                           as adequate protection.

                                                                                           Only postpetition attorneys’ fees shall be paid as
                                                                                           adequate protection. Id. at ¶ 12(c).

                                                                                           Adequate protection payments for secured creditor
                                                                                           professional fees may not exceed the budgeted amounts,
                                                                      4
57772/0001-16493504V1
                                       Case 18-10512-CSS         Doc 503-2       Filed 10/30/18      Page 6 of 9

                                            Exhibit B – Issues List re Proposed Order

                        Issue               Other Stakeholders’ Proposed Order Provision                        Comment/Response

                                                                                               subject to the right to seek allowance of excess amounts
                                                                                               consistent with the Bankruptcy Code. Id. at ¶ 12(c).

                                                                                               All adequate protection payments are subject to
                                                                                               recharacterization consistent with Bankruptcy Code
                                                                                               section 506(b). Id. at ¶ 12(f).



  8      Reporting                         Paragraph 12(d) provides various weekly reporting   The Settlement Agreement provides for the formation of
                                           requirements.                                       the Committee to receive information from the Debtors
                                                                                               to protect the interests of the MBIA/ZIII Creditors.
                                                                                               Settlement Agreement, ¶ 15.

                                                                                               Any reporting regarding the monetization process and/or
                                                                                               the portfolio companies shall be governed by the
                                                                                               Committee NDA. The Other Stakeholder Creditors
                                                                                               shall only be entitled to reporting at the Debtor level.
                                                                                               Reporting shall be bi-weekly; weekly is not necessary
                                                                                               due to the posture of this case. Patriarch Proposed
                                                                                               Order, ¶ 12(d)(1).

                                                                                               The Patriarch Secured Parties should receive all
                                                                                               reporting that is provided to the Committee and the
                                                                                               Other Stakeholder Creditors. Id. at ¶ 12(d)(4).



  9      Effect of Full Payment Date       N/A                                                 The CCO must include a provision making clear that
                                                                                               any right to adequate protection terminates upon the Full
                                                                                               Payment Date, see Patriarch Proposed Order, ¶ 12(g),
                                                                                               and that the CCO does not affect the use or distribution
                                                                                               of cash upon the occurrence of the Full Payment Date,
                                                                                               see id. at ¶ 40.




                                                                            5
57772/0001-16493504V1
                                   Case 18-10512-CSS           Doc 503-2         Filed 10/30/18         Page 7 of 9

                                        Exhibit B – Issues List re Proposed Order

                        Issue           Other Stakeholders’ Proposed Order Provision                                 Comment/Response



 10      Carve Out                     Paragraph 13(a) carves out $2.5 million from secured       This amount should be assessed based on the facts of
                                       creditors’ collateral to cover Estate Professional costs   these Chapter 11 cases.
                                       after the Termination Date under the CCO.



 11      Settlement Veto Right         Paragraph 14 provides that the Debtors cannot              The Debtors must be permitted to “attempt” to
                                       attempt any compromise, release, or transfer of a          settle/release/transfer claims without pre-approval from
                                       cause of action without approval by the Other              the Other Stakeholder Creditors. Patriarch Proposed
                                       Stakeholder Creditors or by the bankruptcy court.          Order, ¶ 14.



 12      Monetization Events           Paragraph 15 provides that in the event of a               Payments to MBIA from monetization events should be
                                       monetization event, proceeds shall be paid in              limited to the Paid in Full amount. Patriarch Proposed
                                       accordance with the cash sweep of the CCO, except          Order, ¶ 15.
                                       with respect to Zohar I, where such proceeds shall be
                                       paid to MBIA.



 13      Credit Bid                    The Other Stakeholders’ Proposed Order grants the          The Other Stakeholder Creditors shall have no credit bid
                                       Other Stakeholder Creditors the right to credit bid        right until after the 15 Month Window or 18 Month
                                       their secured claim and any admin claim granted            Extended Window. Further, the CCO shall not include
                                       under the CCO, Other Stakeholders’ Proposed Order,         any findings in favor of the Other Stakeholder Creditors
                                       ¶ 16, and makes certain findings in favor of the Other     in the event they exercise remedies.
                                       Stakeholder Creditors in the event they exercise
                                       remedies, id. at ¶ 30.



 14      Meet and Confer/Termination   The Other Stakeholders’ Proposed Order provides            The Patriarch Secured Parties must be included as a
         Events                        certain events which, if triggered, required the           meet-and-confer party. Patriarch Proposed Order, ¶ 17.
                                       Debtors and the Other Stakeholder Creditors to meet
                                       and confer. Other Stakeholders’ Proposed Order, ¶          Old sections (h), (i), (k), and (l) should be deleted as
                                       17.                                                        Termination Events.

                                       The Other Stakeholders’ Proposed Order provides            The Other Stakeholder Creditors shall not be entitled to
                                       certain Termination Events, which, if triggered,
                                                                          6
57772/0001-16493504V1
                                    Case 18-10512-CSS           Doc 503-2         Filed 10/30/18        Page 8 of 9

                                         Exhibit B – Issues List re Proposed Order

                        Issue            Other Stakeholders’ Proposed Order Provision                               Comment/Response

                                        terminate the Debtors’ right to use cash collateral.      relief from stay or automatic standing to pursue any
                                        Other Stakeholders’ Proposed Order, ¶ 18. The             actions, and there shall be no marshalling waiver. This
                                        Termination Events include, among other things:           is required under paragraph 15 of the Settlement
                                                                                                  Agreement.
                                          (h) The entry of an order in the Cases charging
                                          any of the Prepetition Collateral or Adequate
                                          Protection Collateral under section 552(b) of the
                                          Bankruptcy Code or section 506(c) of the
                                          Bankruptcy Code;

                                          (i) Occurrence of the Full Payment Date as to
                                          either MBIA or the Zohar III Noteholders (each as
                                          defined in the Settlement Agreement);

                                          (k) The Debtors file any plan of reorganization or
                                          liquidation without the written consent of (i) the
                                          MBIA/ZIII Creditors and (ii) the Indenture Trustee
                                          if required under the Indenture;

                                          (l) Removal or resignation of the Independent
                                          Director (as defined in the Settlement Agreement).



 15      Preservation of Dispute re     Paragraphs 11(a), 13(c), and 21–23 provide waivers        Sections 506(c) and 552(b) waivers are not appropriate
         Allocation of Independent      of (i) the Debtors’ right to surcharge the Other          here.
         Director Success Fee & Other   Stakeholder Creditors’ collateral under 11 U.S.C.
         Fees                           § 506(c) and (ii) all parties’-in-interest right to use   The CCO must make clear that nothing in the order
                                        the “equities of the case” exception under 11 U.S.C.      impairs the parties’ respective positions with respect to
                                        § 552(b).                                                 the allocation of the Incentive Fee, indemnification
                                                                                                  obligations for the Independent Director and CRO, any
                                                                                                  New Agent fee, and any replacement collateral manager
                                                                                                  fees. Patriarch Proposed Order, ¶ 35.




                                                                            7
57772/0001-16493504V1
                                        Case 18-10512-CSS          Doc 503-2        Filed 10/30/18        Page 9 of 9

                                             Exhibit B – Issues List re Proposed Order

                        Issue                Other Stakeholders’ Proposed Order Provision                            Comment/Response



 16      Blank Rome Issue                   Under Paragraph 29(a), the Debtors are authorized to    These are prepetition claims which, if allowed, should
                                            make payments from holdback funds from the initial      be paid pursuant to a plan and not before Patriarch
                                            Zohar I bankruptcy, including to Blank Rome.            Stakeholders are paid.



 17      Amendment/Waiver/                  Paragraphs 39 and 40 restrict the ability to amend or   The CCO should not be amended without further Court
         Modification                       modify the CCO without the approval of the Other        order or agreement among all parties (including the
                                            Stakeholder Creditors.                                  Patriarch Secured Parties), and the entry of any such
                                                                                                    order without consent of the Other Stakeholder
                                                                                                    Creditors is a Termination Event. Patriarch Proposed
                                                                                                    Order, ¶¶ 18(e), 39. That is all that is necessary.



 18      Applicability of Priority of       N/A                                                     The CCO must provide that, with the exception of
         Payments                                                                                   adequate protection payments authorized under the
                                                                                                    order, any creditor payments must be made pursuant to
                                                                                                    the Priority of Payments under the indentures. Patriarch
                                                                                                    Proposed Order, ¶ 31.



 19      Incorporation of Settlement        N/A                                                     The CCO must expressly incorporate the Settlement
         Agreement                                                                                  Agreement by reference, and shall control in the event
                                                                                                    of any inconsistency with the CCO. Patriarch Proposed
                                                                                                    Order, ¶ 37.




                                                                              8
57772/0001-16493504V1
